DETAILED ACTION
This Office Action is responsive to the Amendment filed 3 June 2022.  Claims 55-

74, 76 and 77 are now pending.  The Examiner acknowledges the amendments to 

claims 55-60, 64 and 68-73, as well as the addition of claims 76 and 77.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 55, 57-60 and 62 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Graham (U.S. Pub. No. 2009/0293881).  Regarding claim 55, Graham discloses a mask 1 (Fig. 1) comprising: a concave body 13 comprising: an interior surface defining a cavity (inside of extension 14) shaped to receive a user's nose (concave body [0030]); an exterior surface exposed to an ambient environment (Figs. 1 and 3); an inlet (of base 20) in fluid communication with the cavity (base 20 of extension 14 defines an inlet in fluid communication with and opening directly into the cavity (Figs. 1 and 3 and [0031]); and a therapeutic substance dispenser 12 comprising at least one orifice (in order to admit flow of medication therefrom [0033]) in fluid communication with and opening directly into the cavity at or downstream of the inlet (of base 20) (as the inlet 22 of Graham incorporates the dispenser 12 [0033]); and a tubular mounting portion 21 extending from the body 13 (Figs. 1 and 3) and having an upstream end adapted to receive an output member 6 of a medicament delivery device (Fig. 1 and [0032]) and a downstream end defining the inlet (of base 20) (Figs. 1 and 3).  
Regarding claim 57, the at least one orifice of the therapeutic substance dispenser 12 is in fluid communication with and opens directly into the cavity adjacent the inlet (as it is incorporated into the hollow of the extension 14 which defines the inlet (Figs. 1 and 3 and [0031]).  Regarding claim 58, the at least one orifice of the therapeutic substance dispenser 12 is in fluid communication with and opens directly into the cavity along a periphery of the inlet (as it is incorporated into the hollow of the extension 14 which defines the inlet (Figs. 1 and 3, [0031] and [0033]).  
Regarding claim 59, the therapeutic substance dispenser 12 comprises a receptacle (“plastic tube with a nipple and a rubber one way valve, or disc” [0032]) in fluid communication with the cavity via the at least one orifice (Fig. 1 and [0032]). Regarding claims 60 and 62, the at least one orifice (which admits flow of medication therefrom [0033]) communicates between the receptacle and the cavity. (The orifices of the valve, which admit the aerosol, provide communication between the receptacle and cavity when they are in the open position – [0030]-[0032].) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 61 is rejected under 35 U.S.C. 103 as being unpatentable over Graham (U.S. Pub. No. 2009/0293881) in view of Barnes et al. (WO 2018/033863).  Regarding claim 61, Graham discloses the invention as claimed, see rejection supra; however Graham fails to disclose that the at least one orifice has a diameter between and including 1 mm and 7 mm.  Barnes et al. (hereinafter Barnes) discloses a valve member for incorporation in a therapeutic system for regulating inflow/outflow of gases to a patient (see Abstract and col. 31, lines 3-12), wherein valve members of the system for regulating such flow to a patient interface (Figs. 35A and 35B and col. 94, lines 27-36 – col. 95, lines 1-11) have an orifice/“inlet” diameter of 5 mm (col. 49, lines 20-34 and col. 50, lines 22-25).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a valve having an orifice diameter of 5 mm as taught by Barnes, in a mask treatment assembly comprising a valve for allowing inspiration/expiration of gases as suggested by Graham as Graham necessitates an orifice comprising a valve for selective introduction of gaseous medicaments ([0029], [0032] and [0036]) and Barnes discloses that a valve orifice diameter of 5 mm (col. 49, lines 20-34 and col. 50, lines 22-25) enables flow of medicament gases to a user via a patient interface (col. 94, lines 27-35) while decreasing a restriction to such flow across the valve (col. 51, lines 27-36).  
Claim 76 is rejected under 35 U.S.C. 103 as being unpatentable over Graham (U.S. Pub. No. 2009/0293881).  Regarding claim 76, Graham discloses the invention as claimed, see rejection supra; however Graham fails to disclose explicitly that the receptacle is integrally formed with the tubular mounting portion.  However, Graham is believed to make such obvious as Graham discloses that the receptacle (of the valve 12) is incorporated into the inlet (which constitutes the tubular mounting portion as noted above) [0033].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the receptacle of the valve 12 and the tubular mounting portion integral as Graham discloses incorporating the valve into the inlet (which constitutes the tubular mounting portion) [0033] and such a teaching of “incorporation” would make obvious a one-piece construction which would also constitute a matter of obvious engineering choice.     

Allowable Subject Matter
Claims 56, 63-71 and 77 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 56, while the prior art teaches a mask comprising: a body comprising: an interior surface defining a cavity shaped to receive a user's nose; an exterior surface exposed to an ambient environment; an inlet in fluid communication with and opening directly into the cavity; and a therapeutic substance dispenser comprising at least one orifice in fluid communication with and opening directly into the cavity at or downstream of the inlet; and a tubular mounting portion extending from the body and having an upstream end adapted to receive an output member of a medicament delivery device and a downstream end defining the inlet, the prior art of record does not teach or fairly suggest a mask as claimed by Applicant, wherein the at least one orifice is in fluid communication with and opens directly into the cavity at a location spaced apart from the inlet.  
Regarding claim 63, while the prior art teaches a mask comprising: a body comprising: an interior surface defining a cavity shaped to receive a user's nose; an exterior surface exposed to an ambient environment; an inlet in fluid communication with and opening directly into the cavity; and a therapeutic substance dispenser comprising at least one orifice in fluid communication with and opening directly into the cavity at or downstream of the inlet; and a tubular mounting portion extending from the body and having an upstream end adapted to receive an output member of a medicament delivery device and a downstream end defining the inlet, wherein the therapeutic substance dispenser comprises a receptacle in fluid communication with the cavity via the at least one orifice, wherein the at least one orifice is in fluid communicates between the receptacle and the cavity, the prior art of record does not teach or fairly suggest a mask as claimed by Applicant, wherein the mask further comprises a one-way valve covering the at least one orifice and movable between open and closed configurations.  
Regarding claims 64-70, while the prior art teaches a mask comprising: a body comprising: an interior surface defining a cavity shaped to receive a user's nose; an exterior surface exposed to an ambient environment; an inlet in fluid communication with and opening directly into the cavity; and a therapeutic substance dispenser comprising at least one orifice in fluid communication with and opening directly into the cavity at or downstream of the inlet; and a tubular mounting portion extending from the body and having an upstream end adapted to receive an output member of a medicament delivery device and a downstream end defining the inlet, wherein the therapeutic substance dispenser comprises a receptacle in fluid communication with the cavity via the at least one orifice, wherein the at least one orifice is in fluid communicates between the receptacle and the cavity, the prior art of record does not teach or fairly suggest a mask as claimed by Applicant, wherein the cavity comprises a first cavity and wherein the receptacle defines a second cavity, and wherein the mask further comprises a cover movable between a use position, wherein the second cavity is in fluid communication with the at least one orifice, and a storage position, wherein the second cavity is not in fluid communication with the at least one orifice. 
Regarding claim 71, while the prior art teaches a mask comprising: a body comprising: an interior surface defining a cavity shaped to receive a user's nose; an exterior surface exposed to an ambient environment; an inlet in fluid communication with and opening directly into the cavity; and a therapeutic substance dispenser comprising at least one orifice in fluid communication with and opening directly into the cavity at or downstream of the inlet; and a tubular mounting portion extending from the body and having an upstream end adapted to receive an output member of a medicament delivery device and a downstream end defining the inlet, wherein the therapeutic substance dispenser comprises a receptacle in fluid communication with the cavity via the at least one orifice, wherein the at least one orifice is in fluid communicates between the receptacle and the cavity, the prior art of record does not teach or fairly suggest a mask as claimed by Applicant, wherein the receptacle comprises a cavity formed along a portion of an inner periphery of the tubular mounting portion. 
Regarding claim 77, while the prior art teaches a mask comprising: a body comprising: an interior surface defining a cavity shaped to receive a user's nose; an exterior surface exposed to an ambient environment; an inlet in fluid communication with and opening directly into the cavity; and a therapeutic substance dispenser comprising at least one orifice in fluid communication with and opening directly into the cavity at or downstream of the inlet; and a tubular mounting portion extending from the body and having an upstream end adapted to receive an output member of a medicament delivery device and a downstream end defining the inlet, wherein the therapeutic substance dispenser comprises a receptacle in fluid communication with the cavity via the at least one orifice, the prior art of record does not teach or fairly suggest a mask as claimed by Applicant, wherein at least a portion of the receptacle is positioned in the cavity of the body.
13.	Claims 72-74 are allowable over the prior art of record.  The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 72, while the prior art teaches a mask comprising: a body comprising: an interior surface defining a cavity shaped to receive a user's nose; an exterior surface exposed to an ambient environment; an inlet in fluid communication with the cavity; a therapeutic substance dispenser in fluid communication with the cavity, wherein the therapeutic substance dispenser comprises a receptacle in fluid communication with the cavity and at least one orifice communication between the receptacle and the cavity; and a tubular mounting portion extending from the body and adapted to receive an output member of a medicament delivery device, the prior art of record does not teach or fairly suggest a mask as claimed by Applicant, wherein the receptacle comprises a pair of circumferentially spaced cavities formed along portions of an inner periphery of the tubular mounting portion. 
14.	Regarding claims 73 and 74, while the prior art teaches a mask comprising: a body comprising: an interior surface defining a cavity shaped to receive a user's nose; an exterior surface exposed to an ambient environment; an inlet in fluid communication with the cavity; a therapeutic substance dispenser in fluid communication with the cavity, wherein the therapeutic substance dispenser comprises a receptacle in fluid communication with the cavity and at least one orifice communication between the receptacle and the cavity; and a tubular mounting portion extending from the body and adapted to receive an output member of a medicament delivery device, the prior art of record does not teach or fairly suggest a mask as claimed by Applicant, wherein the receptacle cavity comprises a downstream wall having the at least one orifice formed therein and an annular wall spaced apart from the tubular mounting portion and extending in an upstream direction from the downstream wall, wherein the annular wall and tubular mounting portion define a mouth of the receptacle cavity therebetween.

Response to Arguments
15.	Applicant’s arguments filed 9 June 2022 with respect to the rejection of claims 64-74 under 35 U.S.C. 112(b) have been fully considered and are persuasive in light of the amendments.  The rejection of claims 64-74 under 35 U.S.C. 112(b) has been withdrawn. 

16.	Applicant’s arguments with respect to the rejection of claims 55-60 under 35 U.S.C. 102(a)(1) citing Ryatt and claim 61 under 35 U.S.C. 103 citing Ryatt in view of Barnes have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058. The examiner can normally be reached Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791